                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NEW YORK                         NOV 1 5 2019


ADHAM AMIN HASSOUN,                                                                    _DISTR1CT
                                                                                        district


                Petitioner,                                 Case# l:19-cv-00370-EAW


                V.



JEFFREY SEARLS,in his official capacity
As Acting Assistant Field Office Director and
Administrator, Buffalo Federal Detention
Center,

                Respondent.


             ORDER PERMITTING FILING OF DOCUMENTS UNDER SEAL


         AND NOW,this 15th day ofNovember,2019, upon consideration of Respondent's motion

to file under seal and the Declaration of Department of Justice Counsel for National Security

Steven A. Platt in support thereof, and considering that the document identified in the declaration

contain sensitive, confidential, non-public, law enforcement and national security information, it

is hereby ORDERED that Respondent's motion to seal is GRANTED.

         It is hereby further ORDERED that Respondent provide unredacted copies of all sealed

documents to Petitioner's counsel.


         SO ORDERED.




                                             ELIZA^TH          WOLFC
                                             Uniled^tates District Judge


Dated:          November 15, 2019
                Rochester, New York
